Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims 

Claims 1-7have been examined. Claims1 has been amended. Claims 8-20 have been canceled. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:  
Claim(s) 1 recite(s) a method for verifying possession of a medication, which is a statutory category (i.e. process). Accordingly, claim 1 is within at least one of the four statutory categories. 
2019- Step 2A - Prong One: 

Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. 

The claim recites the steps of: 
receiving identifying information and prescription information from a mobile device via a communications network; querying a prescription database system to obtain patient information associated with the prescription information; determining match information by matching the identifying information with the patient information; and transmitting match information to the mobile device via the communications network without transmitting the patient information to the mobile device. 
The limitations of “receiving identifying information and prescription information. querying a prescription database system to obtain patient information associated with the prescription information; matching the identifying information with the patient information “ in claim 1, as drafted, is a process that, under its broadest reasonable interpretation, cover the performance of the limitation in the mind. But for the “mobile device via communication network” language, the claim encompasses the user to receive, to query, to obtain, patient information associated with the prescription information, and to match the identifying information with the patient information in the mind. The mere nominal recitation of the generic mobile device, the communication network do not take the claim limitation out of the mental processing grouping
Claims 2-7 recite additional limitation expanding on the identifying prescription patient information with the application of printing barcode or identifier on the 
2019 PEG: Step 2A - Prong Two
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
This judicial exception is not integrated into a practical application because there is no application or use of the abstract idea in any meaningful way.  In particular, the claims recite the additional elements, using computer, processor, memory …; for identifying the prescription information, patient information. The written description discloses the recited computer system encompass any number of suitable computer architectures. The processors, computing system, mobile device, relay server are recited at a high-level of generality (i.e. generic components). And thus, it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
2019 PEG: Step 2B 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect step 2A, Prong One, the additional elements are recited at a high level of generality, and the written description describes these elements are generic computer components.  Using generic computer components, such as relay server, network, mobile device to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patient-ineligible abstract idea into a patent-eligible invention”). Thus, claims 1-7 have been held as patent ineligible. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 13-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amrien et al. (US. 7,630,908) in view of  Raggousis. (US. 9,280,636)

With respect to claim 1, Amrien teaches a method for verifying possession of a medication comprising: 
receiving identifying information and prescription information from a mobile device remote from the relay server via a communications network (‘908; Col. 4, lines 25-32: patient name and medication name are entered into the PDA by scanning bar codes via communication occurs over internet and the creation and sending of prescriptions are coordinated by a World Wide Web service); 
querying a prescription database system remote from the relay server to obtain patient information associated with the prescription information (‘908; Col. 4, lines 33-37: a database containing prescriber information, prescription information, generated prescriptions, and additional information; Col. 37, lines 62-64: the system can be configured to query or extract information from remote databases, i.e. prescription database that may contain the information.)  
determining match information by matching the identifying information with the patient information (‘908; Col. 18, lines 18-23: the server engine compares the user-provided information. For example, the server engine compares the registration number of patient information with a list of valid registration numbers and determines whether a match is found.); and 
transmitting match information to the mobile device via the communications network without transmitting the patient information to the mobile device (‘908; Abstract: transmission of prescriptions are coordinated by a World Wide Web service which sends Web pages to PDAs to present and gather prescription information). 
Amrien does not explicitly disclose a mobile device remote from the relay server and matching the identifying information. However, Amrien discloses the server engine compares the registration number with a list of valid registration numbers (i.e. the identifying information such as patient information) and determines whether a match is found.  
Raggousis teaches distributing Electronic Medical Records (EMR) from a private practice to authorized mobile devices are presented. EMR data can be exchanged from a private practice with a remote mobile device via an intermediary mobile access service. The service can include one or more servers that tunnel EMR data between the mobile devices and the practice, where a relay server located at the service communicates (‘636; Abstract). Raggousis further teaches the access to authorize EMR data without compromising the confidentiality of the data (‘636; Col.  , lines 17-25). Fig 5 illustrates providing access via a mobile access service having an EMR relay server via communication network without transmitting the patient information to the mobile device (‘636; Col. 6, lines 10-26). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claim invention to apply the technique of relay server of Raggousis to the teaching of wireless electronic prescription scanning as taught by Amrien in order to transmitting match information to the mobile device via the communications network without transmitting the patient information to the mobile device.Further, the use of relay server to Amrien reference with prescription information would have been recognized 

With respect to claim 2, the combined art teaches the method of claim 1, Amrien discloses wherein each of the identifying information and the patient information include name information (‘908; Col. 37, lines 15-20). 

With respect to claim 3, the combined art teaches the method of claim 1, Amrien discloses wherein the prescription information includes at least one of a serial number, a lot number, or a batch number (‘908; Col. 25, lines 35-38; Col. 35, lines 1-4). 

With respect to claim 4, the combined art teaches the method of claim 1, Amrien discloses wherein the prescription database system comprises a plurality of prescription databases (‘908; Col. 36-38). 

With respect to claim 5, the combined art teaches the method of claim 4, Amrien discloses further comprising: selecting one of the prescription databases for querying based on the identifying information (‘908’ Col. 20, lines 9-41). 

With respect to claim 6, the combined art teaches the method of claim 4, Amrien discloses further comprising: receiving prescription database information from the mobile device via the communications network; and selecting one of the prescription databases for querying based on the prescription database information (‘908; Col. 20, lines 28-32; Col. 37, lines 62-64). 

With respect to claim 7, the combined art teaches the method of claim 4, Amrien discloses further comprising: sequentially querying each of the plurality of prescription databases until patient information is obtained, or until each of the plurality of prescription databases has been queried (908; Col. 20, lines 28-32; Col. 37, lines 62-64).  

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
In the Remark filed 02/17/2021, the Applicant argued that for claim rejection under 35 USC 101, with respect to mental processes, this grouping includes processes that can be performed in the human mind, or by a human using a pen and paper, and does not cover claims that do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations. MPEP 2106.04(a)(2).III. A. However, the human mind is not equipped to perform the sequence of steps recited in claim 1, as amended, which is specifically performed by a “relay server” with respect to a “mobile device” and a “prescription database system,” both of which are “remote from the relay server.” Further, Applicant submits that the claim does not merely recite a mental process performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. MPEP 2106.04(a)(2).III.C. Rather, the claim recites 
In response to the Applicant’s argument, see claim rejection under 35 USC 101 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEP V NGUYEN/Primary Examiner, Art Unit 3686